Exhibit 10.1



SECOND AMENDMENT TO PACIFIC CORPORATE CENTER LEASE

 

This Second Amendment to Pacific Corporate Center Lease (this “Amendment”) is
executed as of December 19, 2016, between MOHR PCC, LP, a Texas limited
partnership (“Landlord”), and FORM FACTOR, INC., a Delaware corporation
(“Tenant”), for the purpose of amending the Pacific Corporate Center Lease
between Landlord’s predecessor-in-interest and Tenant dated October 5, 2004 (the
“Original Lease”). The Original Lease, as amended by a First Amendment to
Building 6 Lease dated August 16, 2006 (the “First Amendment”), is referred to
herein as the “Lease”. Capitalized terms used herein but not defined shall be
given the meanings assigned to them in the Lease.

 

RECITALS:

 

Pursuant to the terms of the Lease, Tenant is currently leasing Building 6 of
the Pacific Corporate Center, consisting of approximately 49,742 square feet of
gross leasable area, having an address of 7501 Lawrence Drive, Livermore,
California (the “Premises”). Tenant desires to extend the Term to expire on
December 31, 2027, and Landlord has agreed to such extension on the terms and
conditions contained herein.

 

AGREEMENTS:

 

For valuable consideration, whose receipt and sufficiency are acknowledged,
Landlord and Tenant agree as follows:

 

1.       Extension of Term. The Term is hereby extended such that it expires at
5:00 p.m., Livermore, California time, on December 31, 2027, on the terms and
conditions of the Lease, as modified hereby. Tenant shall continue to have
rights to extend the Term in accordance with the terms of Section A-2.1 of the
Addendum to Lease attached to the Original Lease and Section 10 of the First
Amendment which shall continue unmodified.

 

2.       Base Rent. Beginning January 1, 2017, the monthly Base Rent shall be
the following amounts for the following periods of time:

 

Time Period Monthly Base Rent Rate Per Square Foot Monthly Installments of Base
Rent 1/1/17 – 12/31/17 $1.02 $50,736.84 1/1/18 – 12/31/18 $1.05 $52,258.95
1/1/19 – 12/31/19 $1.08 $53,826.71

Second Amendment to Pacific Corporate Center LeasePage 1



 

1/1/20 – 12/31/20 $1.11 $55,441.51 1/1/21 – 12/31/21 $1.15 $57,104.76 1/1/22 –
12/31/22 $1.18 $58,817.90 1/1/23 – 12/31/23 $1.22 $60,582.44 1/1/24 – 12/31/24
$1.25 $62,399.91 1/1/25 – 12/31/25 $1.29 $64,271.91 1/1/26 – 12/31/26 $1.33
$66,200.07 1/1/27 – 12/31/27 $1.37 $68,186.07

 

3.       Condition of Premises. Tenant hereby accepts the Premises in their
“AS-IS” condition, and Landlord shall have no obligation for any construction or
finish-out allowance or providing to Tenant any other tenant inducement.

 

4.       Building Sale Notice Rights. Section A-32.24 of the Addendum to Lease
attached to the Original Lease and Section 11 of the First Amendment are
deleted.

 

5.       Holding Over. Article 27 of the Lease is hereby amended such (i) that
the Base Rent payable to Landlord by Tenant during any holdover tenancy shall be
125% of the Base Rent which is payable immediately preceding the date of
expiration of the Lease and (ii) the second paragraph of Article 27 is deleted
in its entirety and replaced with the following.

 

“If Tenant shall holdover and fail to surrender the Premises within thirty (30)
days following the termination of this Lease without Landlord’s written consent,
in addition to any other liabilities to Landlord arising therefrom, Tenant shall
and does hereby agree to indemnify and hold Landlord harmless from loss or
liability resulting from such failure including, but not limited to, claims made
by any succeeding tenant founded on such failure.”

 

6.       Limitation of Liability. In addition to any other limitations of
Landlord’s liability as contained in the Lease, as amended to date, the
liability of Landlord (and its partners, shareholders or members) to Tenant (or
any person or entity claiming by, through or under Tenant) for any default by
Landlord under the terms of the Lease or any matter relating to or

 

Second Amendment to Pacific Corporate Center LeasePage 2



 

arising out of the occupancy or use of the Premises and/or other areas of the
Building shall be limited to Tenant’s actual direct, but not consequential,
damages therefor and shall be recoverable only from the interest of Landlord in
the Building, and Landlord (and its partners, shareholders or members) shall not
be personally liable for any deficiency.

 

7.       Operating and Maintenance Costs. Notwithstanding anything to the
contrary contained in the Lease, as amended hereby, operating and maintenance
costs shall not include capital expenses except to the extent such items (i) are
reasonably anticipated to reduce or limit increases in operating and maintenance
costs or (ii) are required to comply with laws first enacted after the date of
this Amendment.

 

8.       Assignment & Sublease. Section 20.6 is hereby deleted in its entirety
and replaced with the following.

 

“In the event of an assignment or subletting which requires Landlord’s consent
pursuant to this Article 20, Tenant shall assign to Landlord 25% of any and all
consideration paid to Tenant directly or indirectly for the assignment by Tenant
of its leasehold interest, and 25% of any and all subrentals payable by
sublesees to Tenant which are in excess of the Rent payable by Tenant hereunder.
Tenant’s reasonable costs incurred in connection with the transfer, including
brokerage fees, construction costs, free rent and marketing costs, shall be
deducted from excess proceeds on a pro rata basis monthly over the term of the
sublease.”

 

9.       Notices. All notices and other communications given pursuant to the
Lease shall be in writing and shall be (a) mailed by first class, United States
mail, postage prepaid, certified, with return receipt requested, and addressed
to the parties hereto at the address listed below, (b) hand delivered to the
intended addressee, or (c) sent by nationally recognized overnight courier.
Notice sent by certified mail, postage prepaid, shall be effective three
business days after being deposited in the United States mail; all other notices
shall be effective upon delivery to the address of the addressee (even if such
addressee refuses delivery thereof). The parties hereto may change their
addresses by giving notice thereof to the other in conformity with this
provision. Landlord and Tenant hereby agree not to conduct the transactions or
communications contemplated by the Lease, as amended hereby, by electronic
means; nor shall the use of the phrase “in writing” or the word “written” be
construed to include electronic communications. The addresses for notice set
forth below shall supersede and replace any addresses for notice set forth in
the Lease.

 

Landlord: Mohr PCC, LP   14643 Dallas Parkway, Suite 1000   Dallas, Texas 75254
  Attention:  Rodrigo Godoi     with a copy to: Munsch Hardt Kopf & Harr, P.C.  
500 N. Akard Street, Suite 3800   Dallas, Texas  75201   Attention:  Ian M.
Fairchild    

Second Amendment to Pacific Corporate Center LeasePage 3



 

Tenant: FormFactor, Inc.   7005 Southfront Road   Livermore, California 94551  
Attention:  Mike McAleavey

 

10.       Brokerage. Tenant was represented in this transaction by CBRE, a
licensed real estate broker. Landlord shall be responsible for the payment for
all brokerage commissions payable to CBRE in connection with this Amendment and
that certain Third Amendment to Pacific Corporate Center Leases (Buildings 1, 2
and 3) between Landlord and Tenant of even date herewith, not to exceed $200,000
in the aggregate.  Tenant and Landlord shall each indemnify the other against
all costs, expenses, attorneys’ fees, and other liability for commissions or
other compensation claimed by any broker or agent claiming the same by, through,
or under the indemnifying party other than CBRE.

 

11.       Prohibited Persons and Transactions. Tenant represents and warrants to
Landlord that Tenant is currently in compliance with and shall at all times
during the Term (including any extension thereof) remain in compliance with the
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury (including those named on OFAC’s Specially Designated Nationals and
Blocked Persons List) and any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action relating thereto.

 

12.       No Invasive Testing. Tenant shall not undertake, nor shall Tenant
permit its agents, contractors, or employees to undertake, any invasive
investigation, drilling or sampling of the soil or groundwater at the Center
without the prior written consent of Landlord, which consent shall be in
Landlord's sole discretion.

 

13.       Ratification. Tenant hereby ratifies and confirms its obligations
under the Lease, and represents and warrants to Landlord that it has no defenses
thereto. Additionally, Tenant further confirms and ratifies that, as of the date
hereof, (a) the Lease is and remains in good standing and in full force and
effect, (b) Tenant has no claims, counterclaims, set-offs or defenses against
Landlord arising out of the Lease or in any way relating thereto or arising out
of any other transaction between Landlord and Tenant, and (c) except as
expressly provided for in this Amendment, all tenant finish-work allowances
provided to Tenant under the Lease or otherwise, if any, have been paid in full
by Landlord to Tenant, and Landlord has no further obligations with respect
thereto.

 

14.       Binding Effect; Governing Law. Except as modified hereby, the Lease
shall remain in full effect and this Amendment shall be binding upon Landlord
and Tenant and their respective successors and assigns. If any inconsistency
exists or arises between the terms of the Lease and the terms of this Amendment,
the terms of this Amendment shall prevail. This Amendment shall be governed by
the laws of the State in which the Premises are located.

 

15.       Condition Precedent. It shall be a condition precedent to the
effectiveness of this Amendment that Landlord purchase the Center on or before
December 31, 2016. If Landlord

 

Second Amendment to Pacific Corporate Center LeasePage 4



 

fails to obtain fee simple title to the Center by such date, this Amendment
shall terminate and be of no further force and effect.

 

16.       Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall constitute an original, but all of which shall constitute
one document.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

Second Amendment to Pacific Corporate Center LeasePage 5



 

Executed as of the date first written above.

 





LANDLORD: MOHR PCC, LP,     a Texas limited partnership               By: Mohr
PCC GP, LLC,       a Delaware limited liability company,       its general
partner                           By: /s/ Robert A. Mohr       Name: Robert A.
Mohr       Title: Manager             TENANT: FORMFACTOR, INC.,     a Delaware
corporation                         By: /s/ Michael M. Ludwig     Name: Michael
M. Ludwig     Title: CFO  



 

 

 



Second Amendment to Pacific Corporate Center LeasePage 6



 